NO. 07-10-0043-CV

                           IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                 AT AMARILLO

                                   PANEL C

                               AUGUST 17, 2011








                   UNITED SUPERMARKETS, L.L.C., APPELLANT


                                     v.


                          SANDRA RAMIREZ, APPELLEE





               FROM THE 99TH DISTRICT COURT OF LUBBOCK COUNTY;

            NO. 2005-545,560; HONORABLE WILLIAM C. SOWDER, JUDGE





Before QUINN, C.J., and HANCOCK and PIRTLE, JJ.


                             MEMORANDUM OPINION


      Appellant, United Supermarkets,  L.L.C.,  appeals  the  trial  court's
order denying its application to vacate, modify, or correct  an  arbitration
award in favor of Appellee, Sandra  Ramirez.   In  a  single  issue,  United
asserts the trial court erred in entering an award premised on  the  finding
by Arbitrator Frank E.  Murchison  that  United  was  liable  for  Ramirez's
injuries under a premises liability theory without also finding  United  had
actual or constructive knowledge of a dangerous condition.  We affirm.

                                 Background

      In December  2008,  Ramirez  filed  her  original  petition  asserting
United was liable for injuries she sustained when she slipped on  ice  while
stocking a freezer.  Thereafter, Ramirez and United agreed to arbitration.

       In  November  2009,  an  arbitration  proceeding  was  held,  and  in
December, the Arbitrator issued his report and award.  The Arbitrator  found
in Ramirez's favor  and  awarded  damages  to  Ramirez  because  United  was
negligent (1) under a business invitee premises liability theory and (2)  in
failing to provide Ramirez a safe place to work in connection with the  risk
of slipping on ice buildup in the walk-in freezer.

      In January 2010, United filed an  application  to  vacate,  modify  or
correct the Arbitrator's award.  In its application,  United  only  asserted
that the Arbitrator's award was contrary to Texas law asserting that  actual
or constructive  knowledge  is  necessary  to  support  Ramirez's  claim  of
negligence under a  premises  liability  theory.   The  trial  court  denied
United's application and this appeal followed.

                                  Analysis

      Rule 33.1(a) of the  Texas  Rules  of  Appellate  Procedure  requires,
among other things, that the record show that the trial court "ruled on  [a]
request, objection, or motion, either  expressly  or  implicitly"  before  a
complaint  may  be  presented  for  appellate  review.   Tex.  R.  App.   P.
33.1(a)(2)(A).  If an argument is presented for the first  time  on  appeal,
it is waived.  See Marine Transport Corp. v. Methodist Hospital, 221 S.W.3d
138, 147  n.3  (Tex.App.--Houston  [1st  Dist.]  2006,  no  pet.).   Because
United's application did not challenge the Arbitrator's  determination  that
United was negligent in failing to provide Ramirez a safe place to  work  in
connection with the risk of slipping on ice buildup in the walk-in  freezer,
this issue was not preserved our review.

      Because the trial court's denial of United's application, as  well  as
the Arbitrator's award, may  have  been  based  upon  a  single  ground  not
specifically challenged by United before the  trial  court  and,  therefore,
waived  on  appeal,  the  trial  court's  order  must  stand.   See  Malooly
Brothers, Inc. v.  Napier,  461 S.W.2d 119,  121  (Tex.  1970);  Reese  v.
Beaumont Bank, N.A., 790 S.W.2d 801,  804-05  (Tex.App.--Beaumont  1990,  no
pet.); Rodriguez v. Morgan, 584 S.W.2d 558, 559 (Tex.Civ.App.--Austin  1979,
writ ref'd n.r.e.).  Accordingly, United's single issue is overruled.

                                 Conclusion

      The trial court's denial of United's application is affirmed.




                                       Patrick A. Pirtle
                                             Justice